PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ENVIRONMENTAL TECHNOLOGY
COUNCIL, formerly known as
Hazardous Waste Treatment
Council, on behalf of itself and its
members,
Plaintiff-Appellee,

v.

SIERRA CLUB; ENERGY RESEARCH
FOUNDATION; CITIZENS FOR CLEAN AIR
AND WATER; CITIZENS ASKING FOR A
SAFE ENVIRONMENT, INCORPORATED
(CASE); ENVIRONMENTALISTS,
INCORPORATED,                          No. 95-2008
Defendants-Appellants,

and

STATE OF SOUTH CAROLINA; DAVID
M. BEASLEY, Governor;
COMMISSIONER, SOUTH CAROLINA
DEPARTMENT OF HEALTHAND
ENVIRONMENTAL CONTROL; SOUTH
CAROLINA DEPARTMENT OF HEALTH
AND ENVIRONMENTAL CONTROL;
SOUTH CAROLINA BOARD OF HEALTH
AND ENVIRONMENTAL CONTROL,
Defendants.
ENVIRONMENTAL TECHNOLOGY
COUNCIL, formerly known as
Hazardous Waste Treatment
Council, on behalf of itself and its
members,
Plaintiff-Appellee,

v.

STATE OF SOUTH CAROLINA; DAVID
M. BEASLEY, Governor;
COMMISSIONER, SOUTH CAROLINA
DEPARTMENT OF HEALTHAND
ENVIRONMENTAL CONTROL; SOUTH
CAROLINA DEPARTMENT OF HEALTH                      No. 95-2245
AND ENVIRONMENTAL CONTROL;
SOUTH CAROLINA BOARD OF HEALTH
AND ENVIRONMENTAL CONTROL,
Defendants-Appellants,

and

SIERRA CLUB; ENERGY RESEARCH
FOUNDATION; CITIZENS FOR CLEAN AIR
AND WATER; CITIZENS ASKING FOR A
SAFE ENVIRONMENT, INCORPORATED
(CASE); ENVIRONMENTALISTS,
INCORPORATED,
Defendants.

Appeals from the United States District Court
for the District of South Carolina, at Columbia.
Matthew J. Perry, Jr., Senior District Judge.
(CA-90-1402-3-0)

Argued: March 5, 1996

Decided: October 15, 1996

                    2
Before MURNAGHAN and MOTZ, Circuit Judges, and
YOUNG, Senior United States District Judge for the District of
Maryland, sitting by designation.

_________________________________________________________________

Affirmed by published opinion. Judge Murnaghan wrote the opinion,
in which Judge Motz and Senior Judge Young joined.

_________________________________________________________________

COUNSEL

ARGUED: Charles Frederick Lettow, CLEARY, GOTTLIEB,
STEEN & HAMILTON, Washington, D.C.; James Stuart Chandler,
Jr., SOUTH CAROLINA ENVIRONMENTAL LAW PROJECT,
Pawleys Island, South Carolina, for Appellants. Stuart Henry New-
berger, CROWELL & MORING, Washington, D.C., for Appellee.
ON BRIEF: Robert Guild, Columbia, South Carolina; Michael A.
Mazzuchi, CLEARY, GOTTLIEB, STEEN & HAMILTON, Wash-
ington, D.C.; Charles Molony Condon, Attorney General of South
Carolina, Treva G. Ashworth, Deputy Attorney General, Kenneth P.
Woodington, Senior Assistant Attorney General, Cameron B. Little-
john, Jr., Assistant Attorney General, Columbia, South Carolina; Car-
lisle Roberts, Jr., General Counsel, Jacquelyn S. Dickman, Assistant
General Counsel, Columbia, South Carolina, for Appellants. Howard
B. Crystal, CROWELL & MORING, Washington, D.C.; Jeter E.
Rhodes, Jr., MCCUTCHEN, BLANTON, RHODES & JOHNSON,
Columbia, South Carolina; David Case, General Counsel, ENVIRON-
MENTAL TECHNOLOGY COUNCIL, Washington, D.C., for
Appellee.

_________________________________________________________________

OPINION

MURNAGHAN, Circuit Judge:

The appeal before the court concerns South Carolina's attempt to
limit the amount of hazardous waste generated out-of-state and buried
within its borders by promulgating a series of executive orders, stat-

                    3
utes, and one regulation (collectively "the South Carolina laws")
which, as compared to treatment of waste generated within South
Carolina, burden out-of-state waste. The discriminating state laws
would impact the operations of three commercial hazardous waste
facilities owned and operated by members of the appellee-plaintiff
Environmental Technologies Council ("ETC"). 1 ETC filed a lawsuit
challenging South Carolina's laws under the Commerce Clause of the
United States Constitution, art. I, § 8, cl.3, the Supremacy Clause, art.
VI, cl. 2, and the Privileges and Immunities Clause, art. IV, § 2 cl.1,
and 42 U.S.C. § 1983 (1988). The question before the court on appeal
is whether South Carolina's laws violate the Commerce Clause.2

We previously considered a motion by ETC for a preliminary
injunction in this same lawsuit based on a Commerce Clause viola-
tion. Hazardous Waste Treatment Council v. State of South Carolina,
945 F.2d 781 (4th Cir. 1991) ("HWTC"). While remanding to the dis-
trict court, we, for the most part, affirmed the district court's grant of
a preliminary injunction in favor of ETC.3 On remand, the district
court has granted summary judgment in favor of ETC, issuing a per-
manent injunction as to all the challenged provisions. Environmental
Technologies Council v. South Carolina, 901 F. Supp. 1026 (D.S.C.
1995) ("ETC"). South Carolina and several intervenors have appealed.
For the following reasons, we affirm.
_________________________________________________________________

1 ETC was formerly known as the Hazardous Waste Treatment Council
("HWTC"). ETC is a non-profit association of commercial firms that
provide services for the treatment, recycling, and disposal of hazardous
wastes.

2 Because the district court addressed only the Commerce Clause ques-
tion and our ruling on the Commerce Clause renders the challenged laws
invalid, we do not reach the validity of the laws under the Supremacy
Clause, Privileges and Immunities Clause, or 42 U.S.C. § 1983.

3 We instructed the district court on remand "(1) to modify the order by
striking the words that confusingly imply a declaration of invalidity, (2)
to modify the order to apply only to the specific portions of the executive
orders and statutes challenged as violating the Commerce Clause, and (3)
to consider explicitly the balance of hardships with respect to Regulation
61-99." HWTC, 945 F.2d at 795.

                     4
I

Disposing of hazardous wastes is a national problem which raises
complex technological and political issues.4 South Carolina is one of
few states which contain commercial hazardous waste treatment, stor-
_________________________________________________________________
4 The Resource Conservation and Recovery Act of 1976 ("RCRA")
defines "hazardous waste" as

          a solid waste, or combination of solid wastes, which because of
          its quantity, concentration, or physical, chemical, or infectious
          characteristics may --

          (A) cause, or significantly contribute to an increase in mor-
          tality or an increase in serious irreversible, or incapacitating
          reversible, illness; or

          (B) pose a substantial present or potential hazard to human
          health or the environment when improperly treated, stored,
          transported, or disposed of, or otherwise managed.

42 U.S.C. § 6903(5).

The increasing problem of disposing of solid wastes--hazardous and
non-hazardous--is evidenced by the number of recent lawsuits involving
states' or localities' attempts to limit wastes entering their borders. See,
e.g., C & A Carbone, Inc. v. Town of Clarkstown, New York, 511 U.S.
383 (1994) (local solid waste flow control ordinance requiring all nonha-
zardous waste to be deposited at locally-owned facility); Oregon Waste
Sys., Inc. v. Department of Envtl. Quality of Oregon , 511 U.S. 93 (1994)
(Oregon statute imposing additional fee on solid waste generated outside
the state and disposed of within the state); Fort Gratiot Sanitary Landfill,
Inc. v. Michigan Dep't of Natural Resources, 504 U.S. 353 (1992)
(Michigan law prohibiting private landfill operators from accepting solid
waste that originates outside county in which facilities are located unless
specifically authorized by the receiving county's plan); Chemical Waste
Management, Inc. v. Hunt, 504 U.S. 334 (1992) (Montana statute impos-
ing additional fee on all hazardous waste generated out of state and dis-
posed of within state); City of Philadelphia v. New Jersey, 437 U.S. 617
(1978) (New Jersey statute prohibiting importation of most solid or liq-
uid waste generated out of state); National Solid Wastes Management
Ass'n v. Alabama Dep't of Envtl. Management, 910 F.2d 713 (11th Cir.
1990), as modified upon denial of reh'g, 924 F.2d 1001 (11th Cir.), cert.
denied, 501 U.S. 1206 (1991) (Alabama statute blacklisting certain haz-
ardous wastes generated out of state). In each case listed above a state
or locality attempted to discriminate against waste generated out-of-state,
and in each case the discriminatory action was ruled a violation of the
Commerce Clause.

                    5
age, and disposal facilities. Thus, South Carolina absorbs a large
amount of the hazardous waste that other states export.

South Carolina's attempt to limit the level of out-of-state hazardous
waste entering its borders occurs against a backdrop of congressional
legislation addressing the national hazardous waste problem. Con-
gress has enacted three sets of laws which are relevant here: (1) the
Resource Conservation and Recovery Act of 1976 ("RCRA"), as
amended, 42 U.S.C. §§ 6901-6992k (1988); (2) the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980
("CERCLA"), as amended, 42 U.S.C. §§ 9601-75 (1988); and (3) the
Superfund Amendments and Reauthorization Act of 1986 ("SARA"),
Pub.L. No. 99-499, 100 Stat. 1613 (1986). We briefly describe each
law in so far as it is relevant to the question before us.

A. RCRA

RCRA establishes a cradle-to-grave regulatory program for hazard-
ous waste management administered by the Environmental Protection
Agency ("EPA"). It attempts to deal with hazardous waste before it
becomes a problem by establishing minimum federal standards for the
generation, treatment, storage, transportation, and disposal of hazard-
ous waste, and the permitting of facilities to treat hazardous waste.
HWTC, 945 F.2d at 783. RCRA also allows a state to implement its
own program in lieu of the federal program if the state's program is
"equivalent to" and "consistent with" the federal or state programs
applicable in other states and provides for "adequate enforcement of
compliance." 42 U.S.C. § 6926(b).

Congress delegated to EPA the task of reviewing and authorizing
state programs as consistent with the federal program. The EPA's reg-
ulation explaining how a state's program must be consistent with the
federal program is of particular relevance to the present controversy.
It requires that a state program not unreasonably impede interstate
commerce.5
_________________________________________________________________
5 40 C.F.R. § 271.4. provides:

          To obtain approval, a State program must be consistent with the
          Federal program and State programs applicable in other States
          and in particular must comply with the provisions below . . .

                    6
B. CERCLA and SARA

Passed by Congress in 1980, CERCLA establishes a cleanup pro-
gram for hazardous waste which has already been disposed of
improperly. CERCLA created a fund of federal money available for
state cleanup efforts ("Superfund").

Finding that more was still needed to address the hazardous waste
problem, Congress amended CERCLA in 1986 by enacting SARA.
SARA requires that each state submit a proposal to EPA demonstrat-
ing that over a 20-year period the state will have either: (1) adequate
capacity available to dispose of hazardous wastes generated within
the state; or (2) arrange for the disposal of wastes generated in-state
in other states through interregional agreements. 42 U.S.C.
§ 9604(c)(9) (1995).6 The required plans are referred to as Capacity
_________________________________________________________________
           (a) Any aspect of the State program which unreasonably
           restricts, impedes, or operates as a ban on the free movement
           across the State border of hazardous wastes from or to other
           States for treatment, storage, or disposal at facilities autho-
           rized to operate under the Federal or an approved State pro-
           gram shall be deemed inconsistent.
6 42 U.S.C. § 9604(c) provides:

         (9) Siting

         Effective 3 years after October 17, 1986, the President shall not
         provide any remedial actions pursuant to this section unless the
         State in which the release occurs first enters into a contract or
         cooperative agreement with the President providing assurances
         deemed adequate by the President that the State will assure the
         availability of hazardous waste treatment or disposal facilities
         which--

         (A) have adequate capacity for the destruction, treatment,
         or secure disposition of all hazardous wastes that are reason-
         ably expected to be generated within the State during the 20-
         year period following the date of such contract or coopera-
         tive agreement and to be disposed of, treated, or destroyed,

         (B) are within the State or outside the State in accordance
         with an interstate agreement or regional agreement or
         authority,

                      7
Assurance Plans ("CAPs"). Failure to submit an acceptable CAP
results in the state becoming ineligible to receive Superfund money
for remedial cleanup of hazardous waste within the state. Congress
promulgated no other sanctions or incentives for states to submit CAPs.7

C. South Carolina's Restrictions on the Interstate Flow of
         Hazardous Waste

Because South Carolina is one of the few states which has large
existing hazardous waste treatment and disposal facilities, it contends
that it has borne an unfair share of the national hazardous waste bur-
den. As a result, South Carolina has attempted, through a series of
measures, to reduce the amount of hazardous waste entering its bor-
ders. South Carolina's legislature passed two statutes, its Governor
signed two Executive Orders, and the South Carolina Department of
Health and Environmental Control ("DHEC") promulgated one
regulation--all of which were designed to limit the level of out-of-
state hazardous wastes entering South Carolina for burial within the
state.

The first measure enacted was a blacklisting provision, prohibiting
entry into the state of certain out-of-state wastes. Section 9 of Act No.
196 of 1989 prohibits "any person who owns or operates a waste
treatment facility within" South Carolina from accepting

        any hazardous waste generated in any jurisdiction which
        prohibits by law the treatment of that hazardous waste
        within that jurisdiction or which has not entered into an
        interstate or regional agreement for the safe treatment of
        hazardous waste pursuant to the federal [CERCLA].
_________________________________________________________________

          (C) are acceptable to the President, and

          (D) are in compliance with the requirements of subtitle C
          of the Solid Waste Disposal Act.

7 The court refers the reader to its prior opinion in this litigation,
HWTC, 945 F.2d at 783-85, for further background on RCRA, CERCLA,
and SARA.

                     8
The Act codified a prior executive order, No. 89-17.

The second measure, Act No. 590 of 1990, established a limit on
all waste buried within the state.8 The limit reduces the existing statu-
tory authorization for hazardous waste disposal by burial from
135,000 tons within the state in a year to 120,000 tons from July 1,
1990 to July 1, 1991. After July 1, 1991, the authorization drops to
110,000 tons per year. The limit on waste burial can be lifted, how-
ever, upon certification that the burial of more waste is necessary to
protect the health and safety of the citizens of South Carolina or that
110,000 tons of the waste buried in South Carolina during the relevant
time period was generated in South Carolina only.

The same Act also discriminates between waste generated in-state
versus out-of-state by establishing a floor for in-state wastes and a
ceiling for out-of-state wastes. All hazardous waste facilities must
reserve for waste generated in-state at least the same capacity used
during the previous year. On the other hand, no more hazardous waste
may be buried from out-of-state than the amount buried in the previ-
ous year.

The third measure, executive order No. 89-25, promulgated on July
6, 1989, imposes quota preferences for in-state wastes. It requires in-
state facilities to reserve at least 54,000 tons per year of the then-
current statutory maximum of 135,000 tons for waste generated
within South Carolina. It also limits the waste generated from any one
state to 35,000 tons per year, and 10,000 tons per quarter.

The fourth and final measure, DHEC Regulation 61-99, effective
January 12, 1990, imposes a needs requirement for all permits to
establish or expand hazardous waste treatment and storage facilities.
Need may be demonstrated by reference to only in-state need.
_________________________________________________________________

8 The limit is most often referred to as a cap. We have used the term
"limit" here in order to prevent confusion between "cap" and the acro-
nym for Capacity Assurance Plan, "CAP."

                    9
D. EPA's Response

In 1985, EPA approved South Carolina's hazardous waste program
under RCRA despite the presence of a discriminatory fee imposed on
waste generated out of state. 50 Fed.Reg. 46437 (1985); HWTC, 945
F.2d at 785 & n.2.9 In 1989, EPA expressed concern that the blacklist-
ing provision (Act No. 196 and Exec. Order No. 89-17) could render
South Carolina's hazardous waste management program inconsistent
with RCRA. Thus, the EPA requested an opinion from the South Car-
olina Attorney General and certification by the state that the provision
was consistent with RCRA. The South Carolina Attorney General
responded with an opinion that the provision was"consistent." The
record contains no response by EPA or further EPA action.

Shortly thereafter, on October 17, 1989, South Carolina submitted
to EPA its proposed CAP. EPA approved the CAP in May 1990, with
certain conditions. That approval was granted in the context of an
EPA policy of using the CAP process as its first step in addressing
state actions which may be inconsistent with RCRA. 10

Subsequently, in 1995, EPA issued a notice that it had made a final
decision, subject to public review and comment, that the agency
intended to find that South Carolina's hazardous waste program revi-
sions satisfied all of the requirements necessary for final authorization
under RCRA. 60 Fed.Reg. 42046 (Aug. 15, 1995). While the notice
does not directly address the provisions at issue here, the notice does
indicate that the EPA continues to approve South Carolina's hazard-
ous waste program under RCRA.11
_________________________________________________________________
9 That fee is not challenged in the instant lawsuit.
10 Memorandum from Lee M. Thomas to Regional Administrators,
"Policy Regarding Hazardous Waste Management Capacity and RCRA
Consistency Issues" (December 23, 1988).
11 At oral argument, South Carolina asserted that the EPA 1995 RCRA
approval specifically addressed one of the challenged provisions at 60
Fed.Reg. 42048, checklist item 17E. Checklist item 17E addresses the
federal requirement for "location standards for salt domes, salt beds,
underground mines and caves." The federal RCRA regulations addressed
were promulgated by EPA on July 15, 1985. The state authority to

                    10
II

We review the district court's summary judgment ruling under a de
novo standard of review. Henson v. Liggett Group, Inc., 61 F.3d 270,
274 (4th Cir. 1995); Jackson v. Kimel, 992 F.2d 1318, 1322 (4th Cir.
1993). Under Rule 56(c) of the Federal Rules of Civil Procedure,
summary judgment is appropriate only where there are no genuine
issues of material fact. In conducting our analysis, we review the
record in the light most favorable to the nonmoving party.

South Carolina and the intervenors appeal on several grounds.
First, South Carolina argues that the district court erred by applying
a dormant Commerce Clause analysis because RCRA, CERCLA, and
SARA override the dormant Commerce Clause, rendering the Clause
inapplicable. Second, South Carolina asserts that even assuming a
dormant Commerce Clause analysis applies, there were genuine
issues of material fact and, therefore, summary judgment was prema-
ture. Third, South Carolina argues that even assuming its laws violate
the dormant Commerce Clause, two portions of the laws--the overall
limit on in-state waste burial and the needs requirement for new
permits--are neutral nondiscriminating provisions and, therefore,
should be severed from the invalid provisions and upheld. Finally,
_________________________________________________________________

administer the federal requirements is found at South Carolina Code
§§ 44-56-30, 44-56-60(a-c), and 44-56-120. We surmise that South Caro-
lina is referring to § 44-45-60 as being specifically authorized by EPA.
Act No. 590 amended § 44-45-60 in 1990 to include the overall limit on
waste disposed of by land burial, a ceiling on out-of-state waste, and a
floor on in-state waste. From the information before the court, however,
we do not presume that EPA specifically addressed and authorized the
discriminatory provisions in question here, which were enacted in 1990
and not addressed specifically to the location standards for salt domes,
salt beds, underground mines and caves. We do not view the EPA find-
ing as to the particular federal regulation governing location standards
for salt domes, salt beds, underground mines and caves as specifically
addressing and authorizing the overall limit on hazardous waste burial
and the ceilings and floors in question. Thus, based upon the record
before the court, we disagree with South Carolina's contention that EPA
has specifically addressed and authorized some of the challenged provi-
sions.

                   11
South Carolina argues that the district court should not have ruled on
the constitutionality of the laws, but instead referred the entire lawsuit
to the EPA under the doctrine of primary jurisdiction. We address
each argument in turn.

We caution at the beginning of our discussion that, as we recog-
nized in our previous opinion in this case, "whatever our own view
may be about the effectiveness of what Congress or[South Carolina]
has done [and the seriousness of the hazardous waste management
problem that plagues our nation], we can only apply the law." HWTC,
945 F.2d at 783 (citing National Solid Wastes Management Ass'n v.
Alabama Dep't of Envtl. Management, 910 F.2d 713, 715-16 (11th
Cir. 1990), as modified upon denial of reh'g, 924 F.2d 1001 (11th Cir.
1991), cert. denied, 501 U.S. 1206 (1991)).

A. The Dormant Commerce Clause

The Commerce Clause provides that "[t]he Congress shall have
Power . . . [t]o regulate Commerce . . . among the several States."
U.S. Const. art. I, § 8, cl. 3. Although "phrased as a grant of regula-
tory power to Congress, the Clause has long been understood to have
a `negative' aspect that denies the States the power unjustifiably to
discriminate against or burden the interstate flow of articles of com-
merce." Oregon Waste Sys., Inc. v. Department of Envtl. Quality, 511
U.S. ___, ___, 114 S. Ct. 1345, 1349 (1994). Thus, with certain
exceptions, the negative or dormant Commerce Clause prohibits
states from discriminating against the free flow of interstate commerce.12

Where Congress has acted in an area specifically authorizing state
or local government action, the dormant Commerce Clause is, how-
ever, inapplicable, even if the state action interferes with interstate
commerce. Northeast Bancorp, Inc. v. Board of Governors of the Fed.
Reserve Sys., 472 U.S. 159, 174 (1985); White v. Massachusetts
Council of Constr. Employers, Inc., 460 U.S. 204, 213 (1983). South
Carolina contends that through enacting RCRA, CERCLA, and
SARA, Congress created a federal scheme to address the disposal of
_________________________________________________________________
12 The Commerce Clause applies to the interstate flow of hazardous
waste. Chemical Waste Management, 504 U.S. at 340 n.3.

                     12
hazardous wastes which authorized the state laws challenged here,
thus displacing the dormant Commerce Clause.

In order for a state law to be removed from the reach of the dor-
mant Commerce Clause, however, congressional intent to authorize
the discriminating law must be either "unmistakably clear" or "ex-
pressly stated." South-Central Timber Dev., Inc. v. Wunnicke, 467
U.S. 82, 91-92 (1984). Congress need not state that it intends to over-
ride the dormant Commerce Clause, but it must affirmatively have
contemplated the otherwise invalid state legislation. Id.

South Carolina contends that Congress did just that on a number
of levels. First, South Carolina insists that under RCRA, Congress has
expressly authorized any state law or program addressing hazardous
wastes which meets EPA's consistency standard of"reasonableness."
40 C.F.R. § 271.4. Second, South Carolina argues that through dele-
gating the authorization of state programs to the EPA under RCRA
and CERCLA, Congress created a system of checkpoints for a state's
hazardous waste program. South Carolina contends that by providing
the checkpoints, Congress has "affirmatively" authorized the state
laws because they are contained in an EPA-approved RCRA program
and CAP. See Merrion v. Jicarilla Apache Tribe , 455 U.S. 130, 155
(1982). Finally, South Carolina argues that the CAP requirement
affirmatively contemplates and sanctions states discriminating against
other states' wastes. Regional agreements, South Carolina asserts,
will require that states set aside capacity for states party to the agree-
ment, thus necessitating discrimination among the states. Further-
more, South Carolina contends it must favor its own wastes in order
to assure the capacity for in-state wastes it has demonstrated in its
CAP.

We previously found at the preliminary injunction stage that
RCRA, CERCLA, and SARA did not contain any language indicating
"an unmistakably clear congressional intent to permit states to burden
interstate commerce." HWTC, 945 F.2d at 792. Neither South Caro-
lina, nor the intervenors have come forward with any further persua-
sive evidence indicating that Congress intended to permit the states,

                     13
directly or by EPA authorization, to engage in actions otherwise vio-
lative of the Commerce Clause. Id.13

More specifically, we reject, as we did before, South Carolina's
argument that EPA's reasonableness standard should displace a con-
stitutional dormant Commerce Clause analysis. The EPA's position
on what constitutes "reasonableness" has changed over time.14 While
EPA may change its position on what "consistency" entails, the Con-
stitution has not changed and, in the absence of a clear Congressional
_________________________________________________________________
13 The Supreme Court has not yet addressed this question. In Chemical
Waste Management, Inc. v. Hunt, 504 U.S. 334 (1992), the Supreme
Court pretermitted the issue raised by the amici curiae in that case of
whether Congress had authorized a discriminatory fee Alabama imposed
on out-of-state hazardous wastes disposed of at commercial facilities
located in Alabama. Id. at 346 n.9. Applying the dormant Commerce
Clause, the Supreme Court held that the discriminatory fee violated the
Commerce Clause and declared the law unconstitutional. The Court
refused to consider the question of whether the Commerce Clause did not
apply at all because that issue had not been a basis for the lower court's
decision or briefed and argued by the parties.
14 EPA has taken seemingly contradictory positions at different times
on how it will apply and interpret the consistency requirement. In 1980,
EPA adopted the approach taken in a then- recent Supreme Court opin-
ion, City of Philadelphia v. New Jersey, 437 U.S. 617 (1978), which
applied the dormant Commerce Clause to strike down state statutes dis-
criminating against out-of-state liquid or solid wastes. The Court's
approach rested on the premise that state regulations which discriminated
facially, in effect or in purpose, were virtually per se invalid. City of
Philadelphia, 437 U.S. at 624-27. Following that precedent, EPA pro-
nounced that under its consistency regulation, § 271.4, any state program
which "operates as a ban on the interstate movement of hazardous waste
is automatically inconsistent." HWTC, 945 F.2d at 793 (citing 45
Fed.Reg. 53395 (1980)).

In 1985, EPA "altered" its approach to the consistency requirement.
That year, EPA ruled that under its consistency regulation, the agency
would apply a "reasonableness" test to interstate commerce restrictions.
HWTC, 945 F.2d at 794 (citing 50 Fed.Reg. 46439 (1985)). Thus, EPA
announced that it did "not agree that any disparity in treatment between
in-state and out-of-state wastes is per se unreasonable" seemingly aban-
doning its prior constitutional standard. Id.

                    14
statement authorizing discrimination by the states with respect to haz-
ardous wastes, we must apply the Constitution's dictates. See C & A
Carbone, 511 U.S. at ___, 114 S. Ct. at 1691-92 (O'Connor, J. con-
curring) (emphasizing high degree of specificity with which Congress
must "explicitly" authorize state law otherwise violating the Com-
merce Clause).15

We also find that Congress has not provided a series of checkpoints
which authorize discrimination by South Carolina against other states'
hazardous wastes. South Carolina relies on Merrion v. Jicarilla
Apache Tribe, 455 U.S. 130 (1982), for the proposition that a series
of congressionally created checkpoints for a state's law authorizes the
_________________________________________________________________
15 The instant case is distinguishable from the opinion on which South
Carolina places a great deal of reliance, White v. Massachusetts Council
of Constr. Employers, 460 U.S. 204 (1983), for its proposition that Con-
gress has authorized the State's laws through RCRA and CERCLA. In
White, the Mayor of Boston, Massachusetts issued an executive order
requiring all construction projects funded by the city to be performed by
workers at least half of whom were bona fide residents of Boston. The
order was challenged as violating the Commerce Clause. The Supreme
Court upheld the Mayor's order, finding that Boston acted as a market
participant in spending the city's money. There is a well-settled excep-
tion to the dormant Commerce Clause for states or cities acting as market
participants as opposed to government regulators of the market. Id. at
206-08. Additionally, the Court noted that although federal funds were
also implicated, Congress had specifically contemplated and directed that
those funds be used in a similar manner to the city's money: to stimulate
economic recovery; to create permanent jobs; to retain jobs that would
be lost; to provide jobs to lower income persons and minorities, includ-
ing the unemployed; and to retrain workers. See, e.g., 42 U.S.C. §§ 3131,
5318. Furthermore, the regulations implementing Congress's directives
contained similar mandates, affirmatively permitting the type of paro-
chial favoritism contained in the Mayor's executive order. White, 460
U.S. at 213-14 n.11. Thus, the preference for local employment had been
expressly contemplated and authorized by Congress. In contrast, here,
Congress merely contemplated that state RCRA programs be consistent
with the federal and other states' approved programs. Congress did not
contemplate nor direct that state RCRA programs implement economic
barriers to hazardous waste from other states. Nor do the EPA's regula-
tions affirmatively and expressly authorize economic barriers to the
interstate movement of hazardous wastes.

                    15
state to discriminate against interstate commerce. The facts of
Merrion, however, are distinguishable.

In Merrion, the Court upheld, in the face of a Commerce Clause
challenge, a tax imposed by the Jicarilla Apache Indian Tribe on oil
and gas extracted from tribal reservation land. The Court found that
the Tribe had the power as an independent sovereignty to impose the
tax. Id. at 136-52. The Court also noted that the tax would survive
dormant Commerce Clause scrutiny, if applied, because Congress had
displaced the Commerce Clause by providing a series of precise fed-
eral checkpoints that must be cleared before such a tax could be
implemented. Id. at 154-56. Congress required that under the Indian
Reorganization Act, 25 U.S.C. §§ 476, 477, "a tribe . . . obtain
approval from the Secretary [of the Interior] before it adopts or
revises its constitution to announce its intention to tax nonmembers."
Id. at 155. Congress was also aware that Indian tribes impose taxes
of the sort in question. Id. at 156. Furthermore, the tax had been
expressly approved by the Secretary through the checkpoints estab-
lished for such taxes. Id. at 155-56. Thus, Congress expressly autho-
rized such taxes being implemented by Indian Tribes if approved by
the Secretary of the Interior.16

In contrast, here, one cannot say that Congress expressly contem-
plated or authorized violations of the dormant Commerce Clause by
states limiting access to their hazardous waste facilities when it
enacted RCRA, CERCLA, and SARA. Thus, no congressionally
established "checkpoints" expressly anticipate or authorize the chal-
lenged state laws. Furthermore, the EPA has not expressly approved
any of the contested South Carolina laws.17
_________________________________________________________________

16 The Court further concluded that the tax would survive Commerce
Clause scrutiny because it did not discriminate against interstate com-
merce in violation of the Commerce Clause. Merrion, 455 U.S. at 156-
58. The tax had a substantial nexus with the taxing Tribe, was fairly
apportioned, related to the services provided by the Tribe, and was non-
discriminatory because it was imposed on minerals sold on the reserva-
tion and minerals transported off the reservation before sale. Id.

17 Even if EPA had expressly approved the laws in question, we could
not do so without express congressional authorization.

                    16
We also reject South Carolina's argument that the CAPs require-
ment contemplates and requires that South Carolina discriminate
against out-of-state waste in order to assure capacity for its in-state
waste and to fulfill its interregional agreements. In our prior opinion,
HWTC, 945 F.2d at 794-95, we stated that CERCLA requires only

          an "assurance" of twenty-year availability of arranged ade-
          quate capacity. It does not [require] that the state must
          ensure that hazardous waste actually is treated and disposed
          of either in-state or pursuant to an interstate or regional
          agreement. CERCLA § 104(c)(9) contemplates that ade-
          quate national capacity will exist if each state can assure that
          it has adequate capacity for in-state generated waste after
          taking into consideration out-of-state waste that it has
          agreed to import and in-state waste that it has agreed to
          export. However, no part of § 104(c)(9) appears to permit or
          require a state to limit its actual in-state capacity to in-state
          waste to receive Superfund money. See OSWER Directive
          9010.00a at 4, 6. In fact, it appears that, if a state refuses to
          build in-state facilities or make alternate arrangements, it
          will be denied Superfund money, even if, in reality, all in-
          state generated waste is safely exported. If congressional
          intent had been to subject citizens of recalcitrant states to
          environmental danger by barring export of otherwise
          untreated and undisposed of hazardous waste, it could have
          been easily made clear: "A state not in compliance with this
          section may not export any waste." In the absence of such
          intent, we suspect that Congress believed the penalty of no
          access to federal Superfunds for waste cleanup would be
          sufficient.

South Carolina has not presented any evidence sufficient to dis-
suade us of our prior thinking. Furthermore, as the Eleventh Circuit
noted in response to a similar argument, if the state's CAP depends
on capacity provided by a commercial, privately owned management
facility, the state can contract with that private facility for that capac-
ity, instead of blocking the private facility from accepting wastes
from other states. National Solid Wastes Management Ass'n, 910 F.2d
at 720-21 (rejecting similar argument that SARA expressly authorized
state law discriminating against out-of-state hazardous waste);

                     17
Alabama v. EPA, 871 F.2d 1548, 1555 n.3 (11th Cir.) (finding that
Congress had not overridden Commerce Clause through enacting
CERCLA), cert. denied, 493 U.S. 991 (1989). Thus, we apply a dor-
mant Commerce Clause analysis to South Carolina's laws.

B. Application of Dormant Commerce Clause

We apply a two-tiered analysis to state actions allegedly violating
the dormant Commerce Clause. The first tier, "a virtually per se rule
of invalidity," applies where a state law discriminates facially, in its
practical effect, or in its purpose. Wyoming v. Oklahoma, 502 U.S.
437, 454-55 (1992) (quoting City of Philadelphia , 437 U.S. at 624).
In order for a law to survive such scrutiny, the state must prove that
the discriminatory law "is demonstrably justified by a valid factor
unrelated to economic protectionism," New Energy Co. of Ind. v.
Limbach, 486 U.S. 269, 274 (1988), and that there are no "nondis-
criminatory alternatives adequate to preserve the local interests at
stake," Hunt, 504 U.S. at 342 (quoting Hunt v. Washington State
Apple Advertising Comm'n, 432 U.S. 333, 353 (1977)). To date, the
Supreme Court has upheld such discriminatory laws only where the
discrimination was justified by the threat of death or disease. See, e.g.,
Maine v. Taylor, 477 U.S. 131 (1986) (upholding Maine's prohibition
on importing live baitfish because of the potential for destruction of
Maine's fisheries); Clason v. Indiana, 306 U.S. 439 (1939) (uphold-
ing Indiana's restrictions on transporting dead animals without a
license because of the potential for disease).

The second tier applies if a statute regulates evenhandedly and only
indirectly affects interstate commerce. In that case, the law is valid
unless the burdens on commerce are "clearly excessive in relation to
the putative local benefits." Pike v. Bruce Church, Inc., 397 U.S. 137,
142 (1970).

The line between the per se rule and the Pike balancing test is not
clear. Nonetheless, most of the provisions at issue here are not close
calls--they clearly discriminate against out-of-state waste either
facially, in effect, or in purpose. The blacklisting provision, floor for
in-state wastes, ceiling for out-of-state wastes, and quotas for out-of
state and in-state wastes facially discriminate against out-of-state
wastes by refusing admittance into South Carolina of certain wastes

                     18
and giving express preference over South Carolina capacity to in-state
wastes. Their effect, if implemented, would also clearly discriminate
against out-of-state wastes. As for purpose, we have no reason to
reverse the district court's finding that the laws in question constitute
"an integrated and interconnected discriminatory program," ETC, 901
F. Supp. at 1029, whereby South Carolina has"attempted `to isolate
itself from a problem common to [the nation] by erecting a barrier
against the movement of interstate trade'," HWTC, 945 F.2d at 791
(quoting City of Philadelphia, 437 U.S. at 628).18

A state cannot achieve a legitimate economic goal through "the
illegitimate means of isolating the State from the national economy."
Wyoming, 502 U.S. at 456-57 (quoting City of Philadelphia, 437 U.S.
at 627). The relevant economic unit is the nation, and the Commerce
Clause prohibits states from balkanizing into separate economic units.
H.P. Hood & Sons, Inc. v. Du Mond, 336 U.S. 525, 537-38 (1949).
Thus, South Carolina faces a heavy burden in justifying its discrimi-
natory practices. To survive summary judgment, South Carolina must
demonstrate issues of fact regarding whether the laws are justified by
a valid factor unrelated to economic protectionism and, if so, that
there are no neutral alternatives available.

While South Carolina failed to articulate precisely its purpose in
discriminating against out-of-state waste, the district court found sev-
eral motivating concerns. The district court first found that South Car-
olina was motivated by the state's concern for the"health, safety, and
welfare of its citizens." ETC, 901 F. Supp. at 1033-34. There is "no
basis to distinguish out-of-state waste from domestic waste" over con-
cern for citizens' health, safety, and welfare, however. Hazardous
waste is equally dangerous whether generated within South Carolina
or out-of-state. See Chemical Waste Management , 504 U.S. at 344-45
(holding that hazardous waste's danger to the health and safety of
Alabama's citizens "does not vary with the point of origin of the
waste"); HWTC, 945 F.2d at 792 (citing City of Philadelphia, 437
U.S. at 629).
_________________________________________________________________
18 For example, the stated purpose of Act No. 196 (blacklisting provi-
sion) is to "give preference to hazardous waste generators within" South
Carolina. Act No. 590 gives the same preference to hazardous waste gen-
erators within the state.

                     19
The State's second concern was with preserving existing disposal
capacity for waste generated within South Carolina. ETC, 901
F. Supp. at 1034. Natural resources, however, may not be hoarded
under the Commerce Clause. "[A] State may not accord its own
inhabitants a preferred right of access over consumers in other States
to natural resources located within its borders." City of Philadelphia,
437 U.S. at 627; see also New England Power Co. v. New Hampshire,
455 U.S. 331, 338 (1982). Thus, "[t]he burden. . . of conserving the
State's remaining landfill space should not fall disproportionately on
out-of-state interests." HWTC, 945 F.2d at 792 (citing City of
Philadelphia, 437 U.S. at 628).

The third concern the district court found was South Carolina's
worries about "transportation risks." ETC , 901 F. Supp. at 1034. Just
as with the State's concern with health and safety, there is little to dis-
tinguish out-of-state waste from in-state waste in this regard. Further-
more, neutral alternatives exist for regulating transportation of all
hazardous waste regardless of origin. Chemical Waste Management,
504 U.S. at 345-46.

Finally, there was South Carolina's concern that it is shouldering
an unfair burden of the nation's hazardous wastes. ETC, 901 F. Supp.
at 1034. The Commerce Clause does not purport to require fairness
among the states in interstate commerce. The "apparent Congressional
intent of RCRA and SARA would seem" to be "that hazardous waste
be treated and disposed of somewhere, even if spread disproportion-
ately among the states." HWTC, 945 F.2d at 792.

On appeal, South Carolina reframes its purposes as: (1) complying
with the CAP by guaranteeing capacity; and (2) addressing "orphan"
wastes--hazardous waste from a state which prohibits its disposal and
has failed to enter into a CAP for its disposal. As previously
explained, the CAP requirement does not require or contemplate that
a state discriminate against out-of-state waste in order to comply. Nor
does the Commerce Clause allow states to punish other states for not
disposing of their wastes through a CAP or otherwise. That task is left
exclusively to Congress.

In briefing its appeal, South Carolina pointed to no specific issue
of fact as to any potential purpose for discriminating against out-of-

                     20
state waste. Rather, the State merely argued that it is entitled to pres-
ent evidence that it has no alternative but to differentiate among out-
of-state wastes to protect its citizens' health and safety and to comply
with CERCLA.

At the summary judgment stage, South Carolina has a burden to
demonstrate disputed issues of material fact. South Carolina has failed
to meet its burden. None of the affidavits South Carolina submitted
even purport to justify South Carolina's discriminatory treatment of
out-of-state wastes. ETC, 901 F. Supp. at 1030.19 Nor do any of the
affidavits purport to demonstrate that no neutral alternatives exist to
discrimination.

C. Limit on Waste Buried In-State and Needs Requirement

As for two portions of the South Carolina laws, it is not so obvious,
however, that they discriminate either facially, in effect, or in pur-
pose, such that the per se test applies. South Carolina therefore argues
that even if we find that the dormant Commerce Clause applies and
that the laws are invalid, portions of the laws--the overall limit
imposed by Act No. 590 and the needs requirement imposed by
DHEC regulation 61-99--do not discriminate against interstate com-
merce. Therefore, South Carolina contends, the valid portions should
be severed from the invalid portions and remain in effect. We dis-
agree.

1. Limit

An evenhanded cap or limit uniformly burdens both in-state and
out-of-state interests. See, e.g., Chambers Medical Technologies of
S.C. v. Bryant, 52 F.3d 1252, 1258 (4th Cir. 1995). Thus, the Supreme
Court has held that the dormant Commerce Clause allows a state to
impose "an evenhanded cap on the total tonnage landfilled" with haz-
ardous waste when it "curtail[s] volume from all sources." Chemical
Waste Management, 504 U.S. at 345. South Carolina contends that its
reduction of the statutory authorization of 135,000 tons per year to
_________________________________________________________________
19 South Carolina merely presents a series of affidavits that describe its
hazardous waste program; the amount of wastes buried in state, broken
down by in-state and out-of-state wastes; and similar statistics.

                     21
120,000 tons and then 110,000 tons is an evenhanded neutral limit
that does not burden interstate commerce any more than intrastate
commerce.20

The limit South Carolina seeks to have upheld, however, is not as
evenhanded and neutral as the state would have the court believe. The
limit does not have the same effect on in-state as out-of-state wastes
because the limit can be lifted upon certification that it is necessary
to protect South Carolina's citizens, S.C. Code Ann.§ 44-56-
60(a)(3)(A) (Law Co-op Supp. 1995), or that the entire statutory
authorization of buried waste during the relevant 12-month period
was generated in South Carolina, S.C. Code Ann.§ 44-56-60(a)(3)(B)
(Law Co-op Supp. 1995). The same exceptions are not granted to out-
of-state interests. The Supreme Court has declared that "[t]he com-
merce clause forbids discrimination, whether forthright or ingenious.
In each case it is our duty to determine whether the statute under
attack, whatever its name may be, will in its practical operation work
discrimination against interstate commerce." West Lynn Creamery,
Inc. v. Healy, 511 U.S. ___, ___, 114 S. Ct. 2205, 2215-16 (1994)
(citing Best & Co. v. Maxwell, 311 U.S. 454, 455-56 (1940);
Maryland v. Louisiana, 451 U.S. 725, 756 (1981); Exxon Corp. v.
Governor of Maryland, 437 U.S. 117, 147 (1978)). Here, the excep-
tion favors in-state interests over out-of-state interests. Thus, the over-
all limit is not facially neutral, but rather discriminatory and,
therefore, subject to the same per se test applied to the other discrimi-
natory provisions of Act 590. The limit fails to survive such scrutiny
for the same reasons that the floors and ceilings in Act 590 failed.21
_________________________________________________________________
20 South Carolina also contends that we expressly excluded the overall
limit as one of the items properly enjoined in our previous opinion
addressing the preliminary injunction. HWTC, 945 F.2d at 787 n.9.
While we referenced the statutory section containing the limit in our list
of sections to be enjoined, we specifically referred to another subsection.
Today, however, for the reasons set forth below, we clarify that the limit
is included as one of the items that violates the Commerce Clause.
21 Even if the limit were nondiscriminatory, it would not be severable.
State law governs the severability of a state statute. Muller v. Curran,
889 F.2d 54, 57 (4th Cir. 1989), cert. denied , 493 U.S. 1074 (1990).
Thus, in determining whether the overall limit can be severed, we turn
to South Carolina law. Under South Carolina law,"[t]he test for sever-

                   22
2. Needs Requirement

The needs regulation requires that a permit application for new or
expanded hazardous waste facilities demonstrate need by reference to
the level of waste generated in South Carolina only. South Carolina
contends that the needs requirement is neutral, functioning similarly
to an evenhanded cap and therefore valid. In our earlier opinion, we
found that "[o]n its face [the needs requirement] appears not to regu-
late evenhandedly. It permits South Carolina to refuse to allow new
construction if all of its waste can be disposed of by exportation. The
`practical effect' . . . of the regulation may be to favor in-state inter-
ests over out-of-state interests." HWTC, 945 F.2d at 791 n.14 (citation
omitted). Indeed, currently, the practical effect may be to establish a
ban on building new capacity.

We find that the needs requirement is not similar to an evenhanded
cap with the same effect on both in-state and out-of-state interests.
The effect on out-of-state interests is to prohibit facilities from
expanding to meet out-of-state needs, but to allow expansion to meet
in-state needs. Thus, just as with the overall limit in question, the
needs requirement contains an exception for in-state needs allowing
expansion or a raise in the limit where in-state needs dictate such a
_________________________________________________________________

ability is whether the constitutional portion of the statute remains `com-
plete in itself, wholly independent of that which is rejected, and is of
such a character as that it may fairly be presumed that the Legislature
would have passed it independent of that which is in conflict with the
Constitution.'" Thayer v. South Carolina Tax Comm'n, 413 S.E.2d 810,
814-15 (S.C. 1992) (citing Shumpert v. South Carolina Dep't of High-
ways & Public Transp., 409 S.E.2d 771 (1991)) (footnote omitted).

We cannot fairly presume that the South Carolina legislature would
have passed the overall limit without the provision allowing the limit's
increase if South Carolina wastes exceeded the cap. Nor can we assume
that the limit would have been passed without the remaining provisions
of the statute, which include floors for in-state-wastes and ceilings for
out-of-state wastes. By protecting capacity for in-state interests, the leg-
islature may have quelched in-state political interests that might other-
wise have lobbied against the overall limit. Thus, we conclude that the
limit provision is not severable.

                     23
rise. While the limit once imposed applies equally to out-of-state and
in-state wastes, in effect, it guarantees in-state generators of waste
space because the limit can always be raised in order to meet in-state
needs.

Therefore, we apply the per se test to Regulation 61-99.22 The
needs regulation does not survive the per se test for the same reasons
the remainder of the challenged South Carolina laws failed to survive.
South Carolina has raised no issue of fact as to a state rationale unre-
lated to the origin of the waste for its needs requirement.

D. Primary Jurisdiction

Finally, South Carolina attempts to persuade us that the district
court erred by failing to defer under the doctrine of primary jurisdic-
tion to the EPA in the first instance as to whether South Carolina's
laws are constitutional.23 "No fixed formula exists for applying the
_________________________________________________________________
22 South Carolina's reliance on Chambers Medical Technologies of
South Carolina v. Bryant, 52 F.3d 1252 (4th Cir. 1995), does not aid its
cause. South Carolina seeks to establish that the needs regulation is simi-
lar to South Carolina's fluctuating cap for infectious waste based on the
amount of waste generated in South Carolina alone. In Chambers, we
held that the fluctuating cap for infectious waste might pass Commerce
Clause scrutiny if it regulated in an evenhanded fashion and had only
incidental effects on interstate commerce; whereas it would not be con-
stitutional if it discriminated facially, in effect, or in purpose, thus neces-
sitating that the per se test be applied. Id. at 1262. Here, the regulation
discriminates in effect. Thus, the per se test applies.

Furthermore, significantly, we noted that the fluctuating cap in
Chambers did not operate as a ban on the expansion of facilities. 52 F.3d
at 1262. It merely limited the amount of infectious waste any one facility
could process. While the South Carolina Code required that a permit be
obtained in order to build a new facility and that infectious waste gener-
ated out-of-state could only be considered in the needs calculations with
DHEC approval, the Chambers court assumed that the DHEC would not
deny a permit on a basis violating the Commerce Clause. Id. at 1262
n.15. Thus, in dicta, we suggested in Chambers that outright bans on
expansion based on in-state needs only will most likely not survive dor-
mant Commerce Clause scrutiny.
23 As conceded in oral argument, however, South Carolina has not
requested that the EPA intervene in this case as an amicus curiae, nor has
the EPA sought intervention.

                    24
doctrine of primary jurisdiction." United States v. Western Pac. R.R.
Co., 352 U.S. 59, 64 (1956). Generally speaking, the doctrine is
designed to coordinate administrative and judicial decision-making by
taking advantage of agency expertise and referring issues of fact not
within the conventional experience of judges or cases which require
the exercise of administrative discretion. Id. ; Commonwealth of Mas-
sachusetts v. Blackstone Valley Elec. Co., 67 F.3d 981, 992 (1st Cir.
1995); Mashpee Tribe v. New Seabury Corp., 592 F.2d 575, 580 (1st
Cir.), cert. denied, 444 U.S. 866 (1979), and cert. denied, 464 U.S.
866 (1983).

The district judge refused to refer the instant lawsuit to the EPA
under the doctrine of primary jurisdiction because he found that there
were no issues of fact. Primary jurisdiction, he held, applied only to
the referral of factual, not legal, issues. He further reasoned that the
"constitutional issues . . . [at stake were more] properly within the tra-
ditional purview of an Article III court, and are not those to which
EPA could conceivably lend some degree of expertise." ETC, 901 F.
Supp. at 1029. We review the district court's decision declining to
refer the lawsuit to the EPA under the doctrine of primary jurisdiction
for abuse of discretion. In re Lower Lake Erie Iron Ore Antitrust
Litig., 998 F.2d 1144, 1162 (3d Cir. 1993), cert. denied, 114 S. Ct.
921 (1994).24

The district court did not abuse its discretion. The EPA's special
_________________________________________________________________
24 South Carolina contends that the district court's refusal to apply the
doctrine of primary jurisdiction was based wholly on erroneous conclu-
sions of laws and should therefore be reviewed de novo. "[D]espite what
the term [primary jurisdiction] may imply,[it] does not speak to the
jurisdictional power of the federal courts. It simply structures the pro-
ceedings as a matter of judicial discretion, so as to engender an orderly
and sensible coordination of the work of agencies and courts." In re
Lower Lake Erie Iron Ore Antitrust Litig., 998 F.2d at 1162 (quoting
United States v. Bessemer & Lake Erie R.R. Co., 717 F.2d 593, 599
(D.C. Cir. 1983)). Thus, the decision not to refer a lawsuit to an agency
under the doctrine of primary jurisdiction is a discretionary matter which
we review for abuse of discretion. Furthermore, because the matter at
issue is a constitutional question which lies within this court's expertise,
the district court correctly applied the law.

                     25
expertise is not needed to decide a question of law in a constitutional
matter.

Accordingly, the district court's judgment is

AFFIRMED.




                    26